DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, apparatus and product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/21.
Applicant’s election without traverse of claims 1-6 and 16 in the reply filed on 7/30/21 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-6 and 16 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Vichniakov (US 2016/0311514).
	Regarding claim 1, Vichniakov teaches a first sub-element (figure 6 #3a or #3b) made of a fiber composite material (paragraph 64) and a second sub-element (36) wherein the second sub-element is connected to the first sub-element at a seam (connection point) having a foldover at an edge of the first sub-element (seen at the connection point between #36 and parts #33b and #32a in figure 6).

	Regarding claim 2, Vichniakov also teaches that the second sub-element is made of a metal or fiber composite material (paragraph 64).

	Regarding claim 4, Vichniakov teaches that the two sub-elements are bonded to each other while they are in connection (seen in figure 6) so it is the position of the examiner that this would be an external or internal seam connection.

	Regarding claim 5, Vichniakov teaches that the component a panel (abstract) with reinforcing elements (paragraph 64) for an aircraft (paragraph 3).

	Regarding claim 6, Vichniakov teaches that an adhesive material (filler) is used to connect the sub-elements at the connection point (seem) (paragraphs 40 and 53).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vichniakov (US 2016/0311514) in view of Charles (US 2016/0207607).
Regarding claim 3, the teachings of Vichniakov are disclosed above.
Vichniakov does not teach that the fiber composite material has a thermoplastic material.
Charles, drawn to the field of making aircraft stiffener materials, teaches that the stiffeners can be made with fiber and thermoplastic matrix materials (paragraphs 4 and 64).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Vichniakov such that the fiber component has a thermoplastic matrix material as taught by Charles as doing such creates a tough, light weight material (paragraph 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748